Exhibit 4(a) June 25, Jeffrey M. Jones, Esq. Durham Jones & Pinegar 111 East Broadway, #900 Salt Lake City, UT 84111 Dear Jeff: On behalf of Fonix Corporation ("Fonix"), I am writing with respect to the unpaid legal fees and costs billed by Durham Jones & Pinegar ("DJP") to Fonix in connection with general litigation, corporate and certain securities matters (the “General Representation Matters”). The purpose of this letter is to set forth the mutual agreement between Fonix and DJP with respect to payment of DJP's outstanding legal fees for the General Representation Matters, which agreement is as follows: 1.The total outstanding amount Fonix owes DJP with respect to all unpaid General Representation Matters (and associated costs) billed and unbilled through May 1, 2008, is approximately $352,000 (the "Obligation"). The parties each confirm that the fees, costs and other amounts constituting the Obligation were incurred in connection with General Representation Matters and were not incurred in connection with any capital raising effort by Fonix. 2.DJP will accept as partial payment of the Obligation the issuance of 624,705,379 shares of Fonix Corporation Class A common stock (the "Payment Shares").For purposes of this letter agreement, DJP agrees to instruct its broker to sell no more than 20,000,000 of the Payment Shares per day unless authorized by Fonix.DJP will apply the proceeds from the sales of the Payment Shares, net of commissions and any other charges (the “Net Proceeds”), against the Obligation.At the end of every month, DJP will provide an accounting of the Net Proceeds and their application against the Obligation.
